COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia


ANDRE L. WILLIAMS

v.        Record No. 2216-94-1               OPINION BY
                                     JUDGE JERE M. H. WILLIS, JR.
COMMONWEALTH OF VIRGINIA                  NOVEMBER 21, 1995


       FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                     Randolph T. West, Judge
          Benjamin M. Mason (Mason & Mason, on brief),
          for appellant.

          Steven A. Witmer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     On appeal from his convictions of possession of cocaine with

intent to distribute and importation of cocaine into the

Commonwealth, Andre L. Williams contends (1) that the trial court

erred in denying his motion to suppress the cocaine found on his

person and (2) that the evidence is insufficient to prove he

imported more than one ounce of cocaine into the Commonwealth.

The judgments of the trial court are affirmed.

     On both January 30 and February 6, 1993, Williams purchased

a round-trip ticket from Newport News to New York City, all

travel to be completed in one day.   He paid cash for the tickets

in five, ten and twenty-dollar used bills.   He traveled under the

names Johnson and Henderson, respectively.   U.S. Air ticket

agent, Brenda Rummings, recognized Williams and realized he was

using different names.   Her suspicion aroused, she reported this
information to her supervisor, Cathy Reiger.

     Both Ms. Rummings and Ms. Reiger met with Officer Safranek

of the airport police and gave him the information about

Williams' travel and his description.    Safranek went to the final

check-in waiting area, where the two women pointed out Williams.

Safranek telephoned the Newport News Police Department and

arranged to meet Sergeant Dawes from vice-narcotics at the

airport at 8:00 p.m.    They confirmed that Williams was on the

return flight to Newport News and was wearing the clothing that

Rummings had described.
     After Williams disembarked from the plane, Safranek

approached him and said, "Excuse me, Mr. Henderson.   May I talk

to you for a minute?"   Williams' reply was not understandable.

Safranek repeated his request.    Williams replied, "No," gave a

"head fake," and ran.   He was caught by Sergeants Dawes and

Davenport.   Immediately upon being apprehended, Williams said,

"It's in my coat pocket."   Williams was removed to a prearranged

area, where he was searched.   A package wrapped in brown tape was

removed from his sweatshirt pocket, and another package was

removed from his crotch.    Both packages contained cocaine.

     Williams was advised of his Miranda rights.    In response to

the officers' questions, Williams
     stated that the stuff was his, that he had gone to New
     York to pick it up, that he had gone up there with
     $10,000 and this was what he had come back with. He
     stated there was approximately 19 ounces of powder and
     one ounce of crack cocaine. . . . He also stated this
     was his second trip, that on the first trip, he brought
     back about half that amount. He stated . . . that he



                                 - 2 -
     carried all his business to Norfolk.


     Sergeant Dawes testified that based on his fifteen years of

experience working in narcotics and on several thousand arrests,

he suspected narcotics activity after speaking with Safranek.      He

based his suspicion upon his knowledge (1) that New York was a

source for narcotics, (2) that Newport News was used as an entry

point for narcotics into the Commonwealth, (3) that the use of

aliases was common among persons involved in drug activity, and

(4) that paying cash in small bills for plane tickets was

indicative of drug activity.    Dawes also testified that the

amount of cocaine found on Williams was inconsistent with

personal use.
     Williams contends that the trial court erred in denying his

motion to suppress as evidence the cocaine found on his person.

He argues that Safranek had neither reasonable suspicion to

detain him nor probable cause to arrest him when approaching him

in the passenger waiting area.    However, Safranek's approach

required neither predicate.    "Law enforcement officers do not

violate the Fourth Amendment merely by approaching an individual

on the street, identifying themselves, and asking the individual

questions."     Buck v. Commonwealth, 20 Va. App. 298, 301-02, 456
S.E.2d 534, 535 (1995) (citing Florida v. Royer, 460 U.S. 491,

497 (1983)).    Safranek effected no seizure by approaching

Williams.    He sought merely to engage Williams in a consensual

encounter.




                                 - 3 -
     Upon Safranek's inquiry, Williams ran.    "Although flight

alone may not supply sufficient reason to suspect a person of

criminal activity, it may otherwise color apparently innocent

conduct and, under appropriate circumstances, give rise to

reasonable suspicion of criminal activity."    Id. at 303, 456

S.E.2d at 536.

     Based on his experience as a narcotics detective, the

information he received from Safranek, and the fact that Williams

ran when approached by the police, Sergeant Dawes was justified

in stopping Williams to investigate his activity.    "Under those

circumstances, the physical detention of [Williams] was

reasonable and lawful."   Id.

     After the officers restrained him, Williams immediately told

them, "It's in my coat pocket."    This information, along with all

the other circumstances, gave the officers probable cause to

believe Williams possessed narcotics, and justified his arrest

and search without a warrant.    "When an officer has probable

cause to arrest a person, the officer may search the person

. . . ."   Id. at 304, 456 S.E.2d at 537.   Therefore, the cocaine

found on Williams' person was admissible at trial.

     Williams next contends that the trial court erred in finding

the evidence sufficient to support his conviction of transporting

cocaine into the Commonwealth.    He argues that no evidence proved

that his flight was non-stop.    Because Williams failed to make

this argument at trial, we will not consider it on appeal.    Rule




                                 - 4 -
5A:18.

     We affirm the judgments of the trial court.

                                                   Affirmed.




                              - 5 -